Montgomery, J.
This cáse was once before the Court, and the facts as they occurred are set out in the opinion reported in 95 Mich. 241. It was there held that the question of whether the defendant was in fact the purchaser of the lumber sued for was a question for the jury. On the second trial substantially the same facts- were made to appear on the part of the plaintiffs, but defendant took the stand, and denied having made any arrangement with the plaintiffs for the purchase of the lumber, and was to some extent corroborated by other witnesses. There was, however, a direct issue of fact. This testimony offered by the defense did not change the legal aspect of the case. Plaintiffs still had the right to take the verdict of the jury. The court submitted the ques*232tion to the jury under a fair charge, and a verdict was found sustaining the plaintiffs’ claim.
No error was committed, and the judgment will be affirmed, with costs.
The other Justices concurred.